Name: Decision of the EEA Joint Committee No 72/98 of 31 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  trade;  deterioration of the environment;  chemistry
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(03)Decision of the EEA Joint Committee No 72/98 of 31 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0051 - 0051DECISION OF THE EEA JOINT COMMITTEENo 72/98of 31 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 49/98 of 29 May 1998(1);Whereas Commission Regulation (EC) No 1237/97 of 27 June 1997 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 12c (Council Regulation (EEC) No 2455/92) in Chapter XV of Annex II to the Agreement: "- 397 R 1237: Commission Regulation (EC) No 1237/97 of 27 June 1997 (OJ L 173, 1.7.1997, p. 37)."Article 2The texts of Regulation (EC) No 1237/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 30, 4.2.1999, p. 50.(2) OJ L 173, 1.7.1997, p. 37.